 

EXHIBIT 10.1

 

WEST MARINE, INC.

AMENDED AND RESTATED OMNIBUS EQUITY INCENTIVE PLAN

 

ADOPTED BY THE BOARD OF DIRECTORS: APRIL 12, 2017

 

APPROVED BY THE STOCKHOLDERS: JUNE 1, 2017

 

 

 

  

SECTION 1

ESTABLISHMENT, PURPOSE AND DURATION

 

1.1           Establishment of the Plan. West Marine, Inc., a Delaware
corporation (the "Company"), previously established the "West Marine, Inc. 1993
Omnibus Equity Incentive Plan,” and the “West Marine, Inc. Nonemployee Director
Stock Option Plan,” and merged those plans effective as of March, 2002, which
merged plan was amended and restated in its entirety effective May 21, 2008 and
May 19, 2011, was subsequently amended on March 30, 2012 and February 21, 2014,
was thereafter amended and restated in its entirety to incorporate such
amendments effective March 26, 2014, and was thereafter amended and restated on
April 26, 2016 and approved by the Company’s stockholders on May 26, 2016, as
amended by Amendment #1 dated March 23, 2017 (collectively, the “Prior Plan”).
The Prior Plan is hereby amended and restated in its entirety and is effective
as of April 12, 2017 (“Effective Date”), subject to the approval by an
affirmative vote, at the next meeting of the stockholders of the Company, or any
adjournment thereof, of a majority of the votes cast by stockholders present in
person or by proxy and entitled to vote at such meeting (the “Plan”). Any awards
issued under the Prior Plan, together with the terms and conditions of any award
agreement previously issued to any participant under the Prior Plan, shall
continue in force and effect under the terms of the Plan. The Plan permits the
grant of Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Performance Stock Unit Awards,
Performance Cash Awards, and Other Stock-Based Awards as described in the Plan.

 

1.2           Purpose of the Plan. The purpose of the Plan, through the granting
of Awards, is intended to promote the success, and to enhance the value, of the
Company by linking the personal interests of Participants to those of Company
stockholders, and by providing such Participants with an incentive for
outstanding performance. The Plan is further intended to provide flexibility to
the Company in its ability to motivate, attract, and retain the services of
Participants upon whose judgment, interest, and special effort the successful
conduct of its operation largely is dependent, to achieve long-term Company
objectives, and to enable, if applicable, Awards to qualify as performance-based
compensation for purposes of the tax deduction limitations under Section 162(m)
of the Code.

 

1.3           Duration of the Plan. The Plan shall commence on the Effective
Date and shall remain in effect, subject to the right of the Board to terminate
the Plan at any time pursuant to Section 16, until all Shares subject to the
Plan have been purchased or acquired pursuant to the provisions of the Plan.

 

SECTION 2

DEFINITIONS

The following terms shall have the meanings set forth below, unless plainly
required by the context:

 

2.1           “Adjustment Event” means any “equity restructuring,” as defined
under the Financial Accounting Standards Board Accounting Standards Codification
Topic 718, Stock Compensation (or any successor thereto) including but not
limited to, any large or extraordinary dividend payable in capital stock, stock
split, share combination, large or extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares or other similar event affecting the Common
Stock.

 

2.2           "Affiliated SAR" means a Stock Appreciation Right that is granted
in connection with a related Option, and which will be deemed to automatically
be exercised simultaneous with the exercise of the related Option.

 

2.3           “Applicable Law” means the requirements relating to the
administration of equity plans under U.S. state corporate laws, U.S. federal and
state securities laws, the Code, the rules of any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Awards are, or will be, granted under
the Plan.

 

2.4           "Award" means, individually or collectively, a grant under the
Plan of a Stock Award and/or a Performance Cash Award.

 

 

 

 

2.5           “Award Agreement” means a written or electronic agreement,
instrument, document or arrangement setting forth the terms and provisions
applicable to Awards granted to Participants under this Plan. The Award
Agreement is subject to the terms and conditions of the Plan, and in the event
of any inconsistency or conflict between the terms of the Plan and an Award
Agreement, the terms of the Plan shall govern. An Award Agreement shall not
require the signature of the Participant and/or the Company. The approval of an
Award by the Company, the Committee and/or the Board (in accordance with the
Plan), together with notice of the Award to the Participant (which notice may be
accomplished through the posting thereof on a website for the Plan), shall be
sufficient evidence of the issuance to, and acceptance by, the Participant of
the Award reflected in the Award Agreement and/or notice of Award, unless such
Participant expressly rejects such Award and/or the Award Agreement in writing.
The terms of any Other Company Plan applicable to an Award and this Plan shall
be deemed incorporated in and part of the related Award Agreement.

 

2.6           “Beneficiary” means the person designated in accordance with
Section 14 of the Plan.

 

2.7           "Board" or "Board of Directors" means the Board of Directors of
the Company.

 

2.8           “Cause” means: (i) a breach of any material obligation to the
Company or any Subsidiary that is or could reasonably be expected to result in
material harm to the Company; (ii) a violation of any significant Company or a
Subsidiary’s policy; (iii) a violation of any of the Company’s or a Subsidiary’s
operating and/or financial/accounting procedures which results in a material
loss to the Company; (iv) an arrest for, conviction of, or a plea of guilty or
nolo contendere to, any felony, or to any misdemeanor involving moral turpitude
(including forgery, fraud, theft or embezzlement); (v) an arrest for, conviction
of, or a plea of guilty or nolo contendere to, any offense involving fraud,
dishonesty, breach of trust or money laundering; (vi) engagement in dishonesty,
embezzlement, misappropriation or fraud in connection with the business of the
Company or any Subsidiary; (vii) stolen property or opportunities of the Company
or any Subsidiary; (viii) an assault or battery of an associate or Director of
the Company; (ix) failure substantially to perform assigned duties with the
Company or any Subsidiary (other than a failure resulting from incapacity due to
physical or mental illness or from the assignment of duties that would
constitute “good reason” as set forth in any applicable Other Company Plan); or
(x) engagement in willful malfeasance, illegal conduct, gross negligence or
misconduct demonstrably injurious to the Company or any Subsidiary.

 

2.9           “Change in Control” means, and shall be deemed to have occurred
upon the occurrence of, any one of the following events:

 

(a) The acquisition in one or more transactions, other than from the Company, by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act), other than the Company, a Subsidiary or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or a Subsidiary, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of a number of the Company’s Voting
Securities in excess of 50% of the Company’s Voting Securities;

 

(b) Any election has occurred of persons to the Board that causes two-thirds of
the Board to consist of persons other than: (i) persons who were members of the
Board on the Effective Date of the Plan; and (ii) persons who were nominated for
election as members of the Board at a time when two-thirds of the Board
consisted of persons who were members of the Board on the Effective Date of the
Plan, provided, however, that any person nominated for election by: (x) a Board
at least two-thirds of whom constituted persons described in clauses (i) and/or
(ii); or (y) by persons who were themselves nominated by such Board, shall for
this purpose be deemed to have been nominated by a Board composed of persons
described in clause (i);

 

(c) The consummation (i.e. closing) of a reorganization, merger or consolidation
involving the Company, unless, following such reorganization, merger or
consolidation, all or substantially all of the persons who were the respective
beneficial owners of the Outstanding Common Stock and the Company’s Voting
Securities immediately prior to such reorganization, merger or consolidation,
following such reorganization, merger or consolidation beneficially own,
directly or indirectly, more than 75% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
Voting Securities entitled to vote generally in the election of directors of the
entity resulting from such reorganization, merger or consolidation in
substantially the same proportion as their ownership of the Outstanding Common
Stock and the Company’s Voting Securities immediately prior to such
reorganization, merger or consolidation, as the case may be;

 

(d) The consummation (i.e. closing) of a sale or other disposition of all or
substantially all the assets of the Company, unless, following such sale or
disposition, all or substantially all of the persons who were the respective
beneficial owners of the Outstanding Common Stock and the Company’s Voting
Securities immediately prior to such sale or disposition, following such sale or
disposition beneficially own, directly or indirectly, more than 75% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or trustees, as the case may be, of the
entity acquiring such assets in substantially the same proportion as their
ownership of the Outstanding Common Stock and the Company’s Voting Securities
immediately prior to such sale or disposition, as the case may be; or

 

 

 

 

(e) a complete liquidation or dissolution of the Company.

 

2.10         "Code" means the Internal Revenue Code of 1986, as amended from
time to time. Reference to a specific section of the Code shall include such
section, any valid final or temporary regulation promulgated thereunder, and any
comparable provision of any future legislation amending, supplementing or
superseding such section.

 

2.11         "Committee" means the Compensation and Leadership Development
Committee of the Board or any successor committee appointed by the Board to
administer the Plan with respect to grants of Awards, or any subcommittee
thereof.

 

2.12         “Common Stock” means the common stock of the Company, par value
$0.001 per Share.

 

2.13         "Company" means West Marine, Inc., a Delaware corporation.

 

2.14        “Covered Employee” has the same meaning as set forth in Section
162(m) of the Code, and successor provisions.

 

2.15         “Date of Grant” means:

 

(a)           for annual Awards to Participants who are current Employees of the
Company, the 14th day of March of each year, or if the 14th falls on a weekend
or a holiday, the immediately preceding business day in March; and

 

(b)           for one-time Awards made to Participants who are newly-hired
Employees, the 10th business day of the calendar month following the new
Employee’s date of hire; and

 

(c)           for one-time Awards made to existing Employee Participants who are
promoted and whom the Management Committee or the Committee determines are
entitled to receive an Award, the 3rd business day following the release of
quarterly earnings which occurs immediately following the effective date of the
promotion;  and

 

(d)           for annual Awards made to Non-Employee Directors, the close of
each annual meeting of the Company’s stockholders at which the Non-Employee
Director is nominated for reelection and is so elected by the stockholders; and

 

(e)           for Awards, other than annual Awards, made to Non-Employee
Directors appointed by the Board at any time prior to the next annual meeting of
stockholders (e.g. an appointment to fill a vacancy on the Board), the first day
of attendance by such newly-appointed Non-Employee Director at the first to
occur of a Board meeting or a meeting of any of the Board’s standing committees;
and

 

(f)            for any other Awards and/or for Awards set forth in subsections
(a) through (e) above notwithstanding the dates set forth therein, any date
designated by the Committee or the Board as the date as of which an Award is
granted, which shall not be earlier than the date on which the Committee or the
Board approves the granting of such Award.

 

2.16         "Director" means any individual who is a member of the Board of
Directors of the Company.

 

2.17         "Disability" means a permanent and total disability within the
meaning of Code Section 22(e)(3).

 

2.18         “Dividend” means an amount equal to any ordinary cash dividends or
other cash distributions, other than a cash distribution that constitutes an
Adjustment Event, paid by the Company with respect to the Common Stock.

 

2.19         “Dividend Equivalents” means a credit payable in Shares equal to
(i) the amount of Dividends paid by the Company multiplied by the number of
Shares underlying a Restricted Stock Award, Restricted Stock Unit Award or
Performance Stock Unit Award, (ii) divided by the Fair Market Value of the
Common Stock on the record date for such Dividends.

 

 

 

 

2.20         “Effective Date” means April 12, 2017, subject to approval by the
Company’s stockholders at the Annual Meeting of Stockholders scheduled to be
held on June 1, 2017 (or, if the vote on the Plan is accelerated or postponed,
such other date on which a stockholders’ meeting to vote to approve the Plan
occurs).

 

2.21         "Employee" means any employee of the Company or of the Company's
Subsidiaries, whether such employee is so employed at the time the Plan is
adopted or becomes so employed subsequent to the adoption of the Plan.

 

2.22         "Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time, or any successor act thereto. Reference to a specific
section or regulation of the Exchange Act shall include such section or
regulation, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation amending, supplementing or superseding such
section or regulation.

 

2.23         "Fair Market Value" means the average of the highest and lowest
quoted selling prices for Shares on the relevant date as reflected by composite
transactions on the national securities exchange or system upon which such
Shares are then listed and/or traded, or if there were no sales on such date,
the weighted average of the means between the highest and lowest quoted selling
prices on the nearest day before and the nearest day after the relevant date, as
determined by the Committee.

 

2.24         “Freestanding SAR" means a Stock Appreciation Right that is granted
independently of any Options.

 

2.25         “Full-Value Stock Award” means a Restricted Stock Award, a
Restricted Stock Unit Award, a Performance Stock Unit Award, or any Other
Stock-Based Award.

 

2.26         "Incentive Stock Option" or "ISO" means an option to purchase
Shares, which is designated as an Incentive Stock Option and is intended to meet
the requirements of Section 422 of the Code.

 

2.27         "Insider" shall mean an individual who, on the relevant date, is a
Company Director, Company officer (within the meaning of Rule 16a-1 promulgated
under the Exchange Act), or beneficial owner of 10% or more of the outstanding
Shares.

 

2.28         “Management Committee” means a committee consisting of the Chief
Executive Officer, the Chief Financial Officer and the Vice President of Human
Resources, or such other Company officers that the Committee may designate from
time to time, to whom the Committee has delegated authority to grant Awards to
Employees not constituting Insiders, pursuant to and consistent with the terms
of this Plan and Applicable Law.

 

2.29         "Non-Employee Director" shall mean a Director who is an employee of
neither the Company nor any Subsidiary (within the meaning of Rule 16b-3(b)
promulgated under the Exchange Act).

 

2.30         "Nonqualified Stock Option" or "NQSO" means an option to purchase
Shares which is not intended to be an Incentive Stock Option.

 

2.31         "Option" means an Incentive Stock Option or a Nonqualified Stock
Option.

 

2.32         "Option Price" means the price at which a Share may be purchased by
a Participant pursuant to an Option, as determined by the Committee in
accordance with the terms of this Plan.

 

2.33         “Other Company Plan” means any Company plan, policy, agreement or
guideline adopted by the Company, the Committee or the Board other than this
Plan, applicable to an Award.

 

2.34         “Other Stock-Based Award” means a right, granted to a Participant
under Section 13, that relates to or is valued by reference to Shares.

 

2.35         “Outstanding Common Stock” means, at any time, the issued and
outstanding shares of Common Stock.

 

2.36         "Participant" means an Employee or Non-Employee Director to whom an
Award is granted, or who holds (or if applicable, any other person who holds) an
outstanding Stock Award granted under the Plan.

 

2.37         “Performance Cash Award” means an award of cash granted pursuant to
the terms of Section 11.

 

 

 

 

2.38         “Performance Criteria” means the one or more criteria that the
Committee will select for purposes of establishing the Performance Goals for a
Performance Period. The Performance Criteria that will be used to establish such
Performance Goals may be based on any one of, or combination of, the following
as determined by the Committee or the Board: (i) income or earnings (before or
after taxes), (ii) operating income or operating income after taxes; (iii)
earnings per share or earnings per share growth, (iv) sales, net sales, sales
growth, total revenue, or revenue growth, (v) product revenue; (vi) pre-tax
profit or pre-tax or pre-bonus, pre-tax operating profit, (viii) operating
profit or net operating profit; (ix) return measures (including, but not limited
to, return on assets, return on investment, return on capital, return on capital
employed, return on invested capital, return on equity, sales, or revenue), (x)
shareholder’s equity or average stockholder’s equity; (xi) cash flow (including,
but not limited to, operating cash flow, free cash flow, cash flow return on
equity, cash flow per share and cash flow return on investment), (xii) earnings
before or after taxes, interest or depreciation; (xiii) earnings before or after
taxes, interest, depreciation, and amortization, (xiv) margin (including gross
or operating margins), (xv) economic value added (or an equivalent metric);
(xvi) share price, share price performance, share price return or relative share
price (including, but not limited to, growth measures and total shareholder
return), (xvii) market share or change in market share, (xviii) expense or cost
reduction goals; (xix) customer retention or satisfaction, (xx) working capital
targets or improvement in or attainment of working capital goals, (xxi) debt
reduction; (xxii) debt reduction or debt levels; (xxiii) capital expenditures;
(xxiv) workforce diversity; (xxv) reduction in billings; and (xxvi) to the
extent that an Award is not intended to comply with Section 162(m) of the Code,
other measures of performance determined by the Committee or the Board.

 

2.39         “Performance Goals” mean, for a Performance Period, the one or more
goals established by the Committee or the Board for the Performance Period based
upon the Performance Criteria. Performance Goals may be measured with respect to
the Company or any one or more of its Subsidiaries or one or more of its
business units, divisions and either in absolute terms or as compared to another
company or companies or the performance of one or more relevant indices. Unless
specified otherwise by the Committee or the Board (i) in the Award Agreement at
the time the Award is granted or (ii) in such other document setting forth the
Performance Goals at the time the Performance Goals are established, the Board
will appropriately make adjustments in the method of calculating the attainment
of Performance Goals for a Performance Period as follows: (1) to exclude
restructuring and/or other nonrecurring charges; (2) to exclude exchange rate
effects; (3) to exclude the effects of changes to generally accepted accounting
principles; (4) to exclude the effects of any statutory adjustments to corporate
tax rates; (5) to exclude the effects of items that are “unusual” in nature or
occur “infrequently” as determined under accounting principles generally
accepted in the United States; (6) to exclude the dilutive effects of
acquisitions or joint ventures; (7) to assume that any business divested by the
Company achieved performance objectives at targeted levels during the balance of
a Performance Period following such divestiture; (8) to exclude the effect of
any change in the outstanding shares of Common Stock of the Company by reason of
any stock dividend or split, stock repurchase, reorganization, recapitalization,
merger, consolidation, spin-off, combination or exchange of shares or other
similar corporate change, or any distributions to common stockholders other than
regular cash dividends; (9) to exclude the effects of stock based compensation
and the award of bonuses under the Company’s bonus plans; (10) to exclude costs
incurred in connection with potential acquisitions or divestitures that are
required to be expensed under generally accepted accounting principles; and (11)
to exclude the goodwill and intangible asset impairment charges that are
required to be recorded under generally accepted accounting principles.

 

2.40         “Performance Period” means the period of time selected by the
Committee or the Board over which the attainment of one or more Performance
Goals will be measured for the purpose of determining a Participant’s right to
and the payment of a Stock Award or a Performance Cash Award. Performance
Periods may be of varying and overlapping duration, at the sole discretion of
the Committee or the Board.

 

2.41         "Performance Stock Unit Award" means a Participant’s right to
receive a stated number of Shares of Common Stock pursuant to Section 10 of the
Plan that is forfeitable by the Participant until the completion of the Period
of Restriction or until otherwise determined by the Committee or the Board or in
accordance with the Plan. Each Performance Stock Unit Award represents an
unfunded and unsecured obligation of the Company.

 

2.42         "Period of Restriction" means, for Stock Awards, the period during
which the transfer of Shares of a Stock Award is limited in some way (based on
the passage of time, the achievement of one or more Performance Criteria and/or
Performance Goals, or upon the occurrence of other events as determined by the
Committee or the Board, in its discretion), and/or the Shares are subject to a
substantial risk of forfeiture. For Performance Cash Awards, the Period of
Restriction means the period during which the transfer of payment with respect
to such Performance Cash Award is limited in some way (based on the achievement
of one or more Performance Criteria and/or Performance Goals, or upon the
occurrence of other events as determined by the Committee or the Board, in its
discretion), and the Performance Cash Awards are subject to a substantial risk
of forfeiture.

 

 

 

 

2.43         "Restricted Stock Award" means a grant of a stated number of Shares
of Common Stock to a Participant pursuant to Section 8 of the Plan that is
forfeitable by the Participant until the completion of the Period of Restriction
or until otherwise determined by the Committee or the Board or in accordance
with the Plan.

 

2.44         Restricted Stock Unit Award” means a Participant’s right to receive
a stated number of Shares of Common Stock pursuant to Section 9 of the Plan that
is forfeitable by the Participant until the completion of the Period of
Restriction or until otherwise determined by the Committee or the Board in
accordance with the Plan. Each Restricted Stock Unit Award represents an
unfunded and unsecured obligation of the Company.

 

2.45         "Shares" means the shares of Common Stock of the Company.

 

2.46         “Stock Award” means any right to receive Shares granted under the
Plan including a Nonqualified Stock Option, an Incentive Stock Option, a Stock
Appreciation Right, a Restricted Stock Award, a Restricted Stock Unit Award, a
Performance Stock Unit Award, or any Other Stock-Based Award.

 

2.47         "Stock Appreciation Right" or "SAR" means an Award, granted alone
or in connection with a related Option, designated as a SAR, pursuant to the
terms of Section 7 including, without limitation, a Freestanding SAR, an
Affiliated SAR and a Tandem SAR.

 

2.48         "Subsidiary" means any corporation in which the Company owns
directly, or indirectly through subsidiaries, at least fifty percent (50%) of
the total combined voting power of all classes of stock, or any other entity
(including, but not limited to, partnerships and joint ventures) in which the
Company owns at least fifty percent (50%) of the combined equity thereof.

 

2.49         “Substitute Awards" means Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, in each case by a company acquired by the Company or any Subsidiary or
with which the Company or any Subsidiary combines.

 

2.50         "Tandem SAR" means a Stock Appreciation Right that is granted in
connection with a related Option, the exercise of which shall require forfeiture
of the right to purchase a Share under the related Option (and when a Share is
purchased under the Option, a SAR shall similarly be cancelled).

 

2.51         “Voting Securities” means the combined voting power of all
outstanding voting securities of the Company entitled to vote generally in the
election of directors to the Board.

 

SECTION 3

ADMINISTRATION

 

3.1           The Committee. The Plan shall be administered by the Committee.
The Committee shall consist of not less than two (2) Directors who must be
Non-Employee Directors. The members of the Committee shall be appointed from
time to time by, and shall serve at the pleasure of, the Board.

 

 

 

 

3.2           Authority of the Committee or the Board. The Committee or the
Board shall have full power, except as limited by Applicable Law or by the
Certificate of Incorporation or Bylaws of the Company, and subject to the
provisions of this Plan: to determine the size and types of Awards and when and
how such Awards will be granted; to determine the terms and conditions of such
Awards in a manner consistent with the Plan; to determine the number of shares
of Common Stock subject to, or the cash value of, an Award; to determine the
terms and conditions of each Award Agreement, which need not be identical for
each Participant; to construe and interpret the Plan and any or instrument
entered into under the Plan; to establish, amend, or waive rules and regulations
for the Plan's administration; and (subject to the provisions of Section 17
herein) to amend the terms and conditions of any outstanding Stock Award to the
extent such terms and conditions are within the discretion of the Committee
and/or the Board as provided in the Plan; to construe and interpret the Plan and
Awards granted under it, and to establish, amend and revoke rules and
regulations for administration of the Plan and Awards. The Committee or the
Board, in the exercise of these powers, may correct any defect, omission or
inconsistency in the Plan or in any Award Agreement, in a manner and to the
extent it will deem necessary or expedient to make the Plan or Award fully
effective; to settle all controversies regarding the Plan and Awards granted
under it, subject to any restrictions contained in this Plan; to accelerate, in
whole or in part, the time at which an Award may be exercised or vest (or at
which cash or Shares may be issued); to submit any amendment to the Plan for
stockholder approval, including, but not limited to, amendments to the Plan
intended to satisfy the requirements of (A) Section 162(m) of the Code regarding
the exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to Covered Employees, (B) Section 422 of the
Code regarding incentive stock options or (C) Rule 16b-3 promulgated under the
Exchange Act; to approve forms of Award Agreements for use under the Plan and to
amend the terms of any one or more Awards, including, but not limited to,
amendments to provide terms more favorable to the Participant than previously
provided in the Award Agreement, subject to any specified limits in the Plan
that are not subject to Committee or Board discretion; provided, however, that a
Participant’s rights under any Award will not be materially impaired by any such
amendment unless (A) the Company requests the consent of the affected
Participant, and (B) such Participant consents in writing. Notwithstanding the
foregoing, (1) a Participant’s rights will not be deemed to have been materially
impaired by any such amendment if the Committee or the Board, in its sole
discretion, determines that the amendment, taken as a whole, does not materially
impair the Participant’s rights, and (2) subject to the limitations of
Applicable Law, if any, the Board may amend the terms of any one or more Stock
Awards without the affected Participant’s consent (A) to maintain the qualified
status of the Stock Award as an Incentive Stock Option under Section 422 of the
Code; (B) to change the terms of an Incentive Stock Option, if such change
results in impairment of the Stock Award solely because it impairs the qualified
status of the Stock Award as an Incentive Stock Option under Section 422 of the
Code; (C) to clarify the manner of exemption from, or to bring the Award into
compliance with, Section 409A of the Code; (D) to comply with the applicable
provisions of any Other Company Plan; or (E) to comply with other Applicable
Laws or listing requirements; and generally, to exercise such powers and to
perform such acts as the Board deems necessary or expedient to promote the best
interests of the Company and that are not in conflict with the provisions of the
Plan or Awards. Further, the Committee shall make all other determinations,
which may be necessary or advisable for the administration of the Plan.

 

3.3           Delegation. As permitted by Applicable Law, the Committee or the
Board may delegate authority to the Management Committee to grant Awards
permitted under this Plan to Employees who are not Insiders, in accordance with
such guidelines as the Committee shall set forth at any time or from time to
time.

 

3.4           Decisions Binding. All determinations and decisions made by the
Committee or the Board pursuant to the provisions of the Plan and all related
orders or resolutions of the Committee or the Board shall be final, conclusive,
and binding on all persons, including the Company, its shareholders, Employees,
Participants, and their estates and beneficiaries, and shall be given the
maximum deference permitted by Applicable Law. Such determinations and decisions
need not be uniform and may be made by the Committee or the Board selectively
among Participants who receive, or are eligible to receive, Awards under the
Plan, whether or not such Participants are similarly situated.

 

3.5           Limitation of Liability. Each member of the Committee and the
Board shall be entitled to rely or act in good faith upon any report or other
information furnished to him or her by any officer or other employee of the
Company or any Subsidiary, the Company’s independent certified public
accountants, legal counsel or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan. No member of the Committee, nor any Employee of the Company acting on
behalf of the Committee, including, without limitation, the Management Committee
or any member thereof, shall be personally liable for any action, determination,
or interpretation taken or made in good faith with respect to the Plan, and all
members of the Committee and any such Employee of the Company acting on their
behalf, shall, to the extent permitted by Applicable Law, be fully indemnified
and protected by the Company, pursuant to Section 20 hereof, with respect to any
such action, determination, or interpretation.

 

3.6           Minimum Vesting Requirement of Stock Awards. In addition to any
other limitations set forth in the Plan, and notwithstanding any provisions of
the Plan to the contrary, Awards granted to Participants under the Plan shall
vest over a period that is not less than one year from the Date of Grant (except
that this limit need not apply in the event of any Substitute Award or the death
or disability of the Participant or as otherwise provided in Section 22). In
addition, subject to adjustments, if any, made in accordance with Section 4.3,
up to 5% of the aggregate number of Shares authorized for issuance under the
Plan may be used for such Awards without regard to the minimum vesting
requirements set forth above.

 

 

 

 

3.7           Exercisability of Stock Awards. Except as otherwise permitted or
required under the Plan or any Other Company Plan, any stock-settled Stock Award
granted on or after the Effective Date that vests solely on the basis of the
passage of time (e.g., not on the basis of achievement of Performance Goals)
generally will vest in three equal annual installments over a three (3)-year
period following the Date of Grant. This Section 3.7 shall not apply to (i) any
Stock Award that becomes vested based on the achievement of Performance Goals,
(ii) Stock Awards to Non-Employee Directors, or (iii) Stock Awards involving an
aggregate number of Shares of Common Stock not exceeding 10% of the number of
Shares available for Stock Awards under the first sentence of Section 4.1 as of
the Effective Date.

 

SECTION 4

SHARES SUBJECT TO THE PLAN

 

4.1           Number of Shares. Subject to adjustment upon the occurrence of an
Adjustment Event as provided in Section 4.3, the total number of Shares
available for grant under the Plan, including shares subject to Stock Awards
previously issued and outstanding under the Prior Plan, may not exceed
11,700,000. These 11,700,000 Shares may be either authorized but unissued or
reacquired Shares. The following rules will apply for purposes of the
determination of the number of Shares available for grant under the Plan:

 

(a)          While a Stock Award is outstanding, it shall be counted against the
authorized pool of Shares, regardless of its vested status.

 

(b)          The grant of an Option shall reduce the Shares available for grant
under the Plan by the number of Shares subject to such Stock Award.

 

(c)          The grant of a Tandem SAR shall reduce the number of Shares
available for grant by the number of Shares subject to the related Option (i.e.,
there is no double counting of Options and their related Tandem SARs).

 

(d)          The grant of an Affiliated SAR shall reduce the number of Shares
available for grant by the number of Shares subject to the SAR, in addition to
the number of Shares subject to the related Option.

 

(e)          The grant of a Freestanding SAR shall reduce the number of Shares
available for grant by the number of Freestanding SARs granted.

 

(f)          The Committee shall in each case determine the appropriate number
of Shares to deduct from the authorized pool in connection with the grant of
Performance Stock Unit Awards.

 

(g)          Commencing with the Effective Date of this Plan, each grant of a
Full-Value Stock Award shall reduce the authorized Share pool by 1.0 Share.

 

(h)          To the extent that a Stock Award is settled in cash rather than in
Shares, the Shares reserved for such Award shall not be deducted from the
authorized Share pool.

 

(i)          To the extent Shares are withheld from any Stock Award by the
Company or tendered by a Participant to pay taxes applicable to any Stock Award,
such Shares shall be deducted from the authorized Share pool.

 

(j)          Shares withheld by the Company or tendered by a Participant to pay
the exercise price of any Option or SAR shall not be added to the authorized
Share pool.

 

(k)          Shares withheld by the Company or tendered by a Participant to
satisfy tax-withholding obligations of any Stock Award shall not be added to the
authorized Share pool.

 

(l)          All Shares covered by a SAR, to the extent that a SAR is exercised
and settled in Shares, whether or not Shares are actually delivered to the
Participant upon exercise of the right, shall be deducted from the authorized
Share pool.

 

(m)          Any Shares repurchased by the Company using Option exercise
proceeds shall not be added to the authorized Share Pool.

 

 

 

 

(n)          Substitute Awards shall not reduce the number of Shares authorized
for grant under the Plan or the applicable per person limitations for grant to a
Participant under Section 5.3 or Section 12.2 below, nor shall Shares subject to
a Substitute Award again be available for Awards. Additionally, in the event
that a company acquired by the Company or any Subsidiary, or with which the
Company or any Subsidiary combines, has shares available under a pre-existing
plan approved by stockholders and not adopted in contemplation of such
acquisition or combination, the shares available for grant pursuant to the terms
of such pre-existing plan (as adjusted, to the extent appropriate, using the
exchange ratio or other adjustment or valuation ratio or formula used in such
acquisition or combination to determine the consideration payable to the holders
of common stock of the entities party to such acquisition or combination) may be
used for Awards under the Plan and shall not reduce the Shares authorized for
grant under the Plan; provided, that, Awards using such available shares shall
not be made after the date awards or grants could have been made under the terms
of the pre-existing plan, absent the acquisition or combination, and shall only
be made to individuals who were not employees or directors prior to such
acquisition or combination.

 

4.2           Lapsed Awards. If any Stock Award granted under this Plan is
cancelled, terminates, expires, or lapses for any reason (with the exception of
the termination of a Tandem SAR upon exercise of the related Option, or the
termination of a related Option upon exercise of the corresponding Tandem SAR),
any Shares subject to such Stock Award again shall be available for the grant of
a Stock Award under the Plan. Without limiting the foregoing, to the extent a
Full-Value Stock Award is forfeited prior to the expiration of the applicable
Period of Restriction or Performance Period, the same number of Shares shall be
added to the authorized share pool as were deducted when such Stock Award first
was granted under the Prior Plan or the Plan.

 

4.3           Adjustments in Authorized Shares. In the event of any Adjustment
Event affecting the Common Stock such that an adjustment is appropriate in order
to prevent dilution or enlargement of the rights of Participants under the Plan,
such adjustment shall be made in the number and/or class of Shares which may be
delivered under the Plan (including adjustment to the limits contained in
Section 12.2), and in the number and/or class of and/or price of Shares subject
to outstanding Stock Awards granted under the Plan, as is necessary to equalize
a Stock Award’s value before and after an Adjustment Event, and provided that
the number of Shares subject to any Stock Award shall always be rounded down to
the nearest whole number. In the event of any merger, reorganization,
consolidation, recapitalization, separation, liquidation, or other change in the
corporate structure of the Company that does not constitute such an Adjustment
Event, the Committee or the Board may make such adjustment, if any, as it deems
appropriate in the number and/or class of and/or price of Shares subject to
outstanding Awards granted under the Plan. Any adjustments made pursuant to this
Section 4.2 shall be consistent with Sections 424, 409A and 162(m) of the Code
to the extent the Awards subject to adjustment are subject to such Sections of
the Code.

 

SECTION 5

ELIGIBILITY AND PARTICIPATION

 

5.1           Eligibility. Persons eligible to participate in this Plan include
all Employees and Non-Employee Directors of the Company and its Subsidiaries, as
determined by the Committee.

 

5.2           Actual Participation. Subject to the provisions of the Plan, the
Committee or the Board, in its sole discretion, shall select from all eligible
Employees and Non-Employee Directors, those to whom Awards shall be granted, and
the Committee or the Board, in its sole discretion, shall determine the nature
and amount of each Award, subject to the Committee’s or Board’s delegation of
its powers, including to the Management Committee, as set forth in this Plan.

 

5.3           Annual Limit on Non-Employee Director Awards. The maximum number
of shares of Common Stock subject to Stock Awards granted under the Plan or
otherwise during any one calendar year to any Non-Employee Director for service
on the Board, taken together with any cash fees paid by the Company to such
Non-Employee Director with respect to such calendar year for service on the
Board, will not exceed $300,000 in total value (calculating the value of any
such Stock Awards based on the grant date fair value of such Stock Awards for
financial reporting purposes). The Board may make exceptions to such limit for
individual Non-Employee Directors in extraordinary circumstances, as the Board
may determine in its discretion, provided that the Non-Employee Director
receiving such additional compensation may not participate in the decision to
award such compensation.

 

 

 

 

SECTION 6

STOCK OPTIONS

 

6.1           Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Employees and Non-Employee Directors on the Date of
Grant. The Committee shall have discretion in determining the number of Shares
subject to Options granted to each Participant, subject to the Committee’s
delegation of powers, including delegation to the Management Committee, as set
forth in this Plan. The Committee may grant ISOs, NQSOs, or a combination
thereof.

 

6.2           Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, the conditions of exercise of the
Options, and such other provisions as the Committee shall determine. The Award
Agreement also shall specify whether the Option is intended to be an ISO or a
NQSO, provided that if the Stock Award Agreement does not so specify, the Option
shall be a NQSO.

 

6.3           Option Price. The Option Price for each grant of an Option shall
be determined by the Committee in its sole discretion, provided that:

 

6.3.1           Nonqualified Stock Options. In the case of a Nonqualified Stock
Option, the Option Price shall be not less than one-hundred percent (100%) of
the Fair Market Value of a Share on the Date of Grant.

 

6.3.2           Incentive Stock Options. In the case of an Incentive Stock
Option, the Option Price shall be not less than one-hundred percent (100%) of
the Fair Market Value of a Share on the Date of Grant; provided, however, that
if at the time the Option is granted, the Employee (together with persons whose
stock ownership is attributed to the Employee pursuant to Section 424(d) of the
Code) owns stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or any of its Subsidiaries, the Option Price
shall be not less than one-hundred and ten percent (110%) of the Fair Market
Value of a Share on the Date of Grant.

 

6.4           Duration of Options. Each Option shall expire at such time as the
Committee, in its sole discretion, shall determine; provided, however, that for
grants made on or after the Effective Date of this Plan, no Option may be
exercised after the expiration of seven (7) years from the date the Option was
granted. After the Option is granted, the Committee, in its sole discretion, may
extend the maximum term of such Option, provided, however, that on or after the
Effective Date of this Plan, no extension shall make the Option exercisable more
than seven (7) years after the date the Option was granted.

 

6.5           Exercise of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee, in its sole discretion, shall determine or as otherwise set forth
in this Plan. After an Option is granted, the Committee, in its sole discretion,
may accelerate the exercisability of the Option, subject to any restrictions on
acceleration as set forth elsewhere in this Plan.

 

6.6           Payment. Options shall be exercised by the Participant's delivery
of a notice of exercise to the Secretary of the Company, to the Company’s
designated broker, or to another person designated by the Committee setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares. The Option Price upon exercise of
any Option shall be payable to the Company in full in cash or its equivalent.
The Committee, in its sole discretion, also may permit exercise (a) by tendering
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price (provided that the Shares which are
tendered must have been held by the Participant for at least six (6) months
prior to their tender to satisfy the Option Price), or (b) by any other means
which the Committee, in its sole discretion, determines to provide legal
consideration for the Shares, and to be consistent with the Plan's purpose and
applicable law. As soon as practicable after receipt of a written notification
of exercise and full payment, the Company shall transfer into the Participant's
name, by book entry into Participant’s brokerage account or by causing a Share
certificate(s) to be issued to Participant, the number of Shares purchased under
the Option(s).

 

6.7           Restrictions on Share Transferability. The Committee may impose
restrictions on any Shares acquired pursuant to the exercise of an Option under
the Plan, as it may deem advisable, including, without limitation, restrictions
under applicable Federal securities laws, under the requirements of any national
securities exchange or system upon which such Shares are then listed and/or
traded, and under any blue sky or state securities laws applicable to such
Shares.

 

 

 

 

6.8           Certain Additional Provisions for Incentive Stock Options.

 

6.8.1           Exercisability. The aggregate Fair Market Value (determined at
the time the Option is granted) of the Shares with respect to which Incentive
Stock Options are exercisable for the first time by any Employee during any
calendar year (under all plans of the Company and its Subsidiaries) shall not
exceed $100,000, or such other limitation required under Section 422(d) of the
Code.

 

6.8.2           Termination of Employment. Except as otherwise provided in this
Plan or any applicable Other Company Plan, no Incentive Stock Option may be
exercised more than three months after the effective date of the Participant's
termination of employment for any reason other than Disability or death, unless
(a) the Participant dies during such three-month period, and/or (b) the Award
Agreement permits later exercise. Except as otherwise provided in this Plan or
any applicable Other Company Plan, no Incentive Stock Option may be exercised
more than one year after the Participant's termination of employment on account
of death or Disability, unless (a) the Participant dies during such one-year
period, and (b) the Award Agreement permits later exercise.

 

6.8.3           Employees Only. Incentive Stock Options may be granted only to
persons who are Employees at the time of grant. Non-Employee Directors shall not
be eligible to receive Incentive Stock Options.

 

6.9           Non-Transferability of Options. No Option granted under the Plan
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will, the laws of descent and distribution, or as
allowed under Section 14. All Options granted to a Participant under the Plan
shall be exercisable during his or her lifetime only by such Participant.

SECTION 7

APPRECIATION RIGHTS

 

7.1           Grant of SARs. Subject to the terms and conditions of the Plan, a
SAR may be granted to an Employee and/or a Non-Employee Director on the Date of
Grant. The Committee may grant Affiliated SARs, Freestanding SARs, Tandem SARs,
or any combination thereof. The Committee shall have complete discretion to
determine the number of SARs granted to any Participant, and consistent with the
provisions of the Plan, the terms and conditions pertaining to such SARs.
However, the grant price of any SAR, including Affiliated SARs, Freestanding
SARs, Tandem SARs, or any combination thereof, shall be not less than
one-hundred percent (100%) of the Fair Market Value of a Share on the Date of
Grant of the SAR.

 

7.2           Exercise of Tandem SARs. Tandem SARs may be exercised for all or
part of the Shares subject to the related Option upon the surrender of the right
to exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable. Notwithstanding any other provision of this Plan to the contrary,
with respect to a Tandem SAR granted in connection with an ISO: (i) the Tandem
SAR will expire no later than the expiration of the underlying ISO; (ii) the
value of the payout with respect to the Tandem SAR may be for no more than one
hundred percent (100%) of the difference between the Option Price of the
underlying ISO and the Fair Market Value of the Shares subject to the underlying
ISO at the time the Tandem SAR is exercised; and (iii) the Tandem SAR may be
exercised only when the Fair Market Value of the Shares subject to the ISO
exceeds the Option Price of the ISO.

 

7.3           Exercise of Affiliated SARs. Affiliated SARs shall be deemed to be
exercised upon the exercise of the related Options. The deemed exercise of
Affiliated SARs shall not necessitate a reduction in the number of related
Options.

 

7.4           Exercise of Freestanding SARs. Freestanding SARs shall be
exercisable on such terms and conditions as shall be determined by the
Committee, in its sole discretion.

 

7.5           Term of SARs. The term of a SAR granted under the Plan shall be
determined by the Committee, in its sole discretion, provided, however, that for
grants made on or after the Effective Date of this Plan, no SAR may be exercised
after the expiration of seven (7) years from the date the SAR was granted.

 

 

 

 

7.6           SAR Award Agreement. Each SAR grant shall be evidenced by an Award
Agreement that shall specify the grant price, the term of the SAR, the
conditions of exercise and such other provisions as the Committee, in its sole
discretion, shall determine. After a SAR is granted, the Committee, in its sole
discretion, may accelerate the exercisability of the Option or extend the term
of the SAR, subject to any restrictions on acceleration as set forth elsewhere
in this Plan, provided, however, that on or after the Effective Date of this
Plan, no extension shall make the SAR exercisable more than seven (7) years
after the date the SAR was granted.

 

7.7           Payment of SAR Amount. Upon exercise of a SAR, a Participant shall
be entitled to receive payment from the Company in an amount determined by
multiplying: (a) the difference between the Fair Market Value of a Share on the
date of exercise over the grant price; times (b) the number of Shares with
respect to which the SAR is exercised. At the discretion of the Committee, the
payment upon SAR exercise may be in cash, in Shares of equivalent value, or in
some combination thereof.

 

7.8           Restrictions on Share Transferability. The Committee may impose
such restrictions on any Shares acquired pursuant to the exercise of a SAR under
the Plan, as it may deem advisable, including, without limitation, restrictions
under applicable Federal securities laws, under the requirements of any national
securities exchange or system upon which such Shares are then listed and/or
traded, and under any blue sky or state securities laws applicable to such
Shares.

 

7.9           Non-Transferability of SARs. No SAR granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, the laws of descent and distribution, or as permitted under
Section 14. Further, all SARs granted to a Participant under the Plan shall be
exercisable during his or her lifetime only by such Participant.

SECTION 8

RESTRICTED STOCK AWARDS

 

8.1           Grant of Restricted Stock Awards. Subject to the terms and
provisions of the Plan, the Committee may grant Restricted Stock Awards to
Employees and Non-Employee Directors on the Date of Grant in such amounts as the
Committee, in its sole discretion, shall determine.

 

8.2           Restricted Stock Award Agreement. Each Restricted Stock Award
granted pursuant to this Plan shall be evidenced by an Award Agreement that
shall specify the Period (or Periods) of Restriction, the number of Restricted
Stock Shares or Restricted Stock Units granted, and such other terms and
conditions as the Committee, in its sole discretion, shall determine.

 

8.3           Non-Transferability of Restricted Stock Awards. Except as provided
in this Plan, Shares of Restricted Stock Awards may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated other than by will,
the laws of descent and distribution, or as allowed under Section 14. All rights
with respect to the Restricted Stock Award granted to a Participant under the
Plan shall be available during his or her lifetime only to such Participant.

 

8.4           Other Restrictions. The Committee, in its sole discretion, may
impose such other restrictions on any Restricted Stock Awards as it may deem
advisable including, without limitation, Performance Criteria, Performance Goals
(Company-wide, divisional, and/or individual), stop-transfer order, and/or such
other restrictions under applicable Federal or state securities laws, rules and
regulations thereunder or rules of the national securities exchange or system on
which the Shares are listed.

 

8.5           Certificate Legend. The Committee may cause a legend or legends to
be placed on any such Restricted Stock Award certificates to make appropriate
reference to any restrictions that may be applicable to Shares. In addition,
during any Period of Restriction, or during any period during which delivery or
receipt of a Stock Award or Shares has been deferred by the Committee or a
Participant, the Committee may require the Participant to enter into an
agreement providing that certificates representing Shares issuable or issued
pursuant to a Stock Award shall remain in the physical custody of the Company or
such other person as the Committee may designate.

 

8.6           Removal of Restrictions. Except as otherwise provided in this
Plan, Restricted Stock Award grants made under the Plan shall become freely
transferable by the Participant after the last day of the Period of Restriction.
The Committee, in its discretion, may accelerate the time at which any
restrictions shall lapse, and/or remove any restrictions, subject to the terms
of this Plan and any applicable Other Company Plan. After the Shares are
released from restrictions, the Participant shall be entitled to have the
applicable legend or legends required by Section 8.5 removed from his or her
Share certificate.

 

 

 

 

8.7           Voting Rights. During the Period of Restriction, Participants
holding Restricted Stock Awards granted hereunder may exercise full voting
rights with respect to those Shares unless otherwise provided in the Stock Award
Agreement.

 

8.8           Dividends and Dividend Equivalents. Any Dividends and/or Dividend
Equivalents paid by the Company to a Participant holding Restricted Stock Awards
shall be governed by Section 18 of this Plan.

 

8.9           Return of Restricted Stock to Company. Subject to the applicable
Stock Award Agreement and Section 8.6, upon the earlier of (a) the Participant's
termination of employment, or (b) the date set forth in the Stock Award
Agreement, the Restricted Stock Award for which the Period of Restriction has
not lapsed shall revert to the Company and, subject to Section 4.2, again shall
become available for grant under the Plan.

 

SECTION 9

RESTRICTED STOCK UNIT AWARDS

 

9.1           Grant of Restricted Stock Unit Awards. Subject to the terms and
provisions of the Plan, the Committee may grant Restricted Stock Unit Awards to
Employees and Non-Employee Directors on the Date of Grant in such amounts as the
Committee, in its sole discretion, shall determine.

 

9.2           Restricted Stock Unit Award Agreement. Each Restricted Stock Unit
Award granted pursuant to this Plan shall be evidenced by an Award Agreement
that shall specify the Period (or Periods) of Restriction, the number of
Restricted Stock Units granted, and such other terms and conditions as the
Committee, in its sole discretion, shall determine.

 

9.3           Non-Transferability of Restricted Stock Unit Awards. Except as
provided in this Plan, Restricted Stock Unit Awards may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated other
than by will, the laws of descent and distribution, or as allowed under Section
14. All rights with respect to the Restricted Stock Award granted to a
Participant under the Plan shall be available during his or her lifetime only to
such Participant.

 

9.4           Restrictions on Share Transferability. The Committee may impose
restrictions on any Shares acquired pursuant to any Restricted Stock Unit Award
granted under this Section 9 as it may deem advisable, including, without
limitation, restrictions under applicable Federal securities laws, under the
requirements of any national securities exchange or system upon which such
Shares are then listed and/or traded, and under any blue sky or state securities
laws applicable to such Shares.

 

9.5           Other Restrictions. The Committee, in its sole discretion, may
impose such other restrictions on any Restricted Stock Unit Awards as it may
deem advisable including, without limitation, Performance Criteria, Performance
Goals (Company-wide, divisional, and/or individual), stop-transfer order, and/or
such other restrictions under applicable Federal or state securities laws, rules
and regulations thereunder or rules of the national securities exchange or
system on which the Shares are listed.

 

9.6           Removal of Restrictions. Except as otherwise provided in this
Plan, Shares underlying each Restricted Stock Unit Award under the Plan shall be
issued to the Participant after the Period of Restriction. The Committee, in its
discretion, may accelerate the time at which any Period of Restriction shall
lapse, and/or remove any restrictions, subject to the terms of this Plan and any
Other Company Plan. After the Shares are released from restrictions, the
Participant shall be entitled to receive Shares.

 

9.7           Voting Rights. Unless and until the Company provides issuance of
Shares in respect of Restricted Stock Units Awards, a Participant holding
outstanding Restricted Stock Unit Awards shall not be entitled to exercise any
voting rights with respect to such Restricted Stock Unit Awards.

 

9.8           Dividends and Dividend Equivalents. Any Dividends and/or Dividend
Equivalents paid by the Company to a Participants holding Restricted Stock Unit
Awards granted hereunder shall be governed by Section 18 of this Plan..

 

9.9           Return of Restricted Stock Units to Company. Subject to the
applicable Stock Award Agreement and Section 9.6, upon the earlier of (a) the
Participant's termination of employment, or (b) the date set forth in the Stock
Award Agreement, the Shares underlying the Restricted Stock Unit Award for which
the Period of Restriction has not lapsed shall revert to the Company and,
subject to Section 4.2, again shall become available for grant under the Plan.

 

 

 

SECTION 10

PERFORMANCE STOCK UNIT AWARDS

 

10.1         Grant of Performance Stock Unit Awards. Subject to the terms of the
Plan, Performance Stock Unit Awards may be granted to Employees and Non-Employee
Directors on the Date of Grant. The Committee shall have complete discretion in
determining the number of Performance Stock Unit Awards granted to each
Participant, subject to the Committee’s delegation of its powers, including to
the Management Committee, as set forth in this Plan. With respect to Covered
Employees, Performance Stock Unit Awards are intended to be “qualified
performance-based compensation” within the meaning of Section 162(m) of the Code
and shall be paid solely on account of the attainment of one or more
pre-established Performance Criteria and/or Performance Goals within the meaning
of Section 162(m) and the regulations thereunder. The payout of any such Award
to a Covered Employee may be reduced, but not increased, based on the degree of
attainment of other performance criteria or otherwise at the direction of the
Committee.

 

10.2         Maximum Individual Performance Stock Unit Awards. No Employee may
be granted more than the maximum number of Shares set forth in Section 12, which
are subject to any combination of Performance Stock Unit Awards in any given
calendar year. The maximum payout for any Covered Employee for a Performance
Stock Unit Award paid in cash is set forth in Section 12.2.2. The Share amounts
in this Section 10.2 are subject to the Share amount set forth in Section 4.1
and the adjustment provisions under Section 4.3. The Committee shall determine
the applicable Performance Goals.

 

10.3         Value of Performance Units/Shares. Each Performance Stock Unit
Award shall have an initial value equal to one-hundred percent (100%) of the
Fair Market Value of a Share on the Date of Grant. The Committee shall set
Performance Goals in its discretion which, depending on the extent to which they
are met, will determine the number and/or value of Shares that will be paid out
to the Participants upon vesting. Performance Periods of Performance Stock Unit
Awards granted to Insiders shall, in all cases, exceed one (1) year in length,
unless the Performance Stock Unit Awards were granted by a committee comprised
solely of two or more Non-Employee Directors.

 

10.4         Earning of Performance Stock Unit Awards. After the applicable
Performance Period has ended, the holder of Performance Stock Unit Awards shall
be entitled to receive a payout of the number of Shares, if any, earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding Performance Goals have been achieved.

 

10.5         Form and Timing of Payment of Performance Stock Unit Awards. The
settlement of any earned Performance Stock Unit Awards shall be made in a single
lump sum, within forty-five (45) calendar days following the close of the
applicable Performance Period. The Committee, in its sole discretion, may pay
earned Performance Stock Unit Awards in the form of cash, in Shares (which have
an aggregate Fair Market Value equal to the value of the earned Performance
Stock Unit Awards at the close of the applicable Performance Period) or in a
combination thereof. Prior to the beginning of each Performance Period,
Participants may, in the discretion of the Committee, elect to defer the receipt
of any Performance Stock Unit Award payout upon such terms as the Committee
shall determine.

 

10.6         Cancellation of Performance Stock Unit Awards. Subject to the
applicable Award Agreement, upon the earlier of (a) the Participant's
termination of employment, or (b) the date set forth in the Award Agreement, all
remaining Performance Stock Unit Awards shall be forfeited by the Participant to
the Company, and subject to Section 4.2, the Shares subject thereto shall again
be available for grant under the Plan.

 

10.7         Performance Stock Unit Award Agreement. Each Performance Stock Unit
Award granted pursuant to this Plan shall be evidenced by an Award Agreement
that shall specify the Performance Criteria, the Performance Goals, the
Performance Period and the Period (or Periods) of Restriction, the number of
Performance Stock Unit Award Shares granted, and such other terms and conditions
as the Committee, in its sole discretion, shall determine.

 

10.8         Non-Transferability of Performance Stock Unit Awards. Performance
Stock Unit Awards may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution or as allowed under Section 14. Further, a Participant's rights
under the Plan shall be exercisable during the Participant's lifetime only by
the Participant or the Participant's legal representative.

 

 

 

 

10.9         Restrictions on Share Transferability. The Committee may impose
restrictions on any Shares acquired pursuant to any Performance Stock Unit Award
granted under this Section 10 as it may deem advisable, including, without
limitation, restrictions under applicable Federal securities laws, under the
requirements of any national securities exchange or system upon which such
Shares are then listed and/or traded, and under any blue sky or state securities
laws applicable to such Shares.

 

10.10       Voting Rights. Unless and until the Company provides issuance of
Shares in respect of Performance Stock Unit Awards, a Participant holding
outstanding Performance Stock Unit Awards shall not be entitled to exercise any
voting rights with respect to such Performance Stock Unit Awards.

 

10.11       Dividends and Dividend Equivalents. Any Dividends and/or Dividend
Equivalents paid by the Company to Participants holding Performance Stock Unit
Awards granted hereunder shall be governed by Section 18 of this Plan.

 

10.12      Cancellation of Performance Stock Unit Awards. All Performance Stock
Unit Awards for which a Performance Goal has not been met shall not be deemed
earned by a Participant. Additionally, if the Performance Goal is met for the
applicable Performance Period, but the Participant’s employment is terminated,
whether such termination is voluntary or involuntary, prior to the date such
Performance Stock Unit Award is distributed to all Participants, unless
otherwise determined by the Committee or the Board, the Shares underlying such
terminated Participant’s Performance Stock Unit Award shall be forfeited by the
Participant immediately upon such termination.

 

SECTION 11

PERFORMANCE CASH AWARDS

 

11.1         Grant of a Performance Cash Awards. A Performance Cash Award is a
cash award (for a dollar value not in excess of that set forth in Section
11.2.2) that is payable contingent upon the attainment during a Performance
Period of certain Performance Criteria and/or Performance Goals. At the time of
grant of a Performance Cash Award, the length of any Performance Period, the
Performance Criteria and/or Performance Goals to be achieved during the
Performance Period, and the measure of whether and to what degree such
Performance Criteria and/or Performance Goals have been attained will be
conclusively determined by the Committee (or, if not required for compliance
with Section 162(m) of the Code, the Board), in its sole discretion.

 

11.2         Maximum Individual Performance Cash Awards. No Performance Cash
Award may exceed the maximum amount to any Employee set forth in Section 11.2.2
in any given calendar year.

 

11.3         Form and Timing of Payment of Performance Cash Awards. The
Committee or the Board may specify the form of payment of Performance Cash
Awards, which may be cash or other property, or may provide for a Participant to
have the option for his or her Performance Cash Award, or such portion thereof
as the Committee or the Board may specify, to be paid in whole or in part in
cash or other property. Any earned Performance Cash Award shall be made in a
single lump sum, within forty-five (45) calendar days following the close of the
applicable Performance Period.

 

11.4         Performance Cash Award Agreement. Each Performance Cash Award
granted pursuant to this Plan shall be evidenced by an Award Agreement that
shall specify the Performance Criteria, the Performance Goals, the Performance
Period and the Period (or Periods) of Restriction, and such other terms and
conditions as the Committee, in its sole discretion, shall determine.

 

11.5         Committee and Board Discretion. The Committee and the Board each
retains the discretion to reduce or eliminate the compensation or economic
benefit due upon attainment of Performance Goals and to define the manner of
calculating the Performance Criteria it selects to use for a Performance Period.

 

11.6         Cancellation of Performance Cash Awards. All Performance Cash
Awards for which a Performance Criteria and/or Performance Goal has not been met
shall not be deemed earned by a Participant. Additionally, if the Performance
Criteria and/or Performance Goal is met for the applicable Performance Period,
but the Participant’s employment is terminated, whether such termination is
voluntary or involuntary, prior to the date such Performance Cash Award is
distributed to all Participants, unless otherwise determined by the Committee or
the Board, such terminated Participant’s Performance Cash Award shall be
forfeited by the Participant immediately upon such termination.

 

 

 

 

SECTION 12

APPLICATION OF CODE SECTION 162(m)

 

12.1         Section 162(m) Compliance. Unless otherwise permitted in compliance
with Section 162(m) of the Code with respect to an Award intended to qualify as
“performance-based compensation” thereunder, the Committee will establish the
Performance Goals applicable to, and the formula for calculating the amount
payable under, the Award no later than the earlier of (A) the date ninety (90)
days after the commencement of the applicable Performance Period, and (B) the
date on which twenty-five percent (25%) of the Performance Period has elapsed,
and in any event at a time when the achievement of the applicable Performance
Goals remains substantially uncertain. Prior to the payment of any compensation
under an Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the Committee will certify the extent to which any
Performance Goals and any other material terms under such Award have been
satisfied (other than in cases where the Performance Goals relate solely to the
increase in the value of the Common Stock).

 

12.2           Section 162(m) Limitations. At such time as the Company may be
subject to the applicable provisions of Section 162(m) of the Code, and subject
to the provisions of Sections 4.1 and 4.3, the following limitations will apply:

 

12.2.1           A maximum of one million five hundred thousand (1,500,000)
Shares of Common Stock subject to Options or SARs may be granted to any Employee
during any fiscal year. A maximum of one million five hundred and thousand
(1,500,000) Shares of Common Stock subject to Performance Stock Unit Awards
(other than Options or SARs) may be granted to any one Employee during any one
fiscal year (whether the grant, vesting or exercise is contingent upon the
attainment during the Performance Period of the Performance Goals).

 

12.2.2           The maximum payout with respect to a Performance Cash Award to
any one Employee during any one fiscal year is two million ($2,000,000) dollars.

 

SECTION 13

OTHER STOCK-BASED AWARDS

 

13.1         Other Stock-Based Awards. The Committee is authorized to grant to
Participants such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares,
as deemed by the Committee to be consistent with the purposes of the Plan,
including without limitation, Shares awarded purely as a “bonus” and not subject
to any restrictions or conditions, other rights convertible or exchangeable into
Shares, purchase rights and Awards valued by reference to book value of Shares
or the performance of specified Subsidiaries.

 

13.2         Terms and Conditions. The Committee shall determine the terms and
conditions of such Other Stock-Based Awards, which may include Performance
Criteria and Performance Goals. Shares delivered pursuant to an Award in the
nature of a purchase right granted under this Section 13 shall be purchased for
such consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Shares, other Awards, or other property, as
the Committee shall determine.

 

13.3         Restrictions on Share Transferability. The Committee may impose
restrictions on any Shares acquired pursuant to any Other Stock-Based Award
granted under this Section 13 as it may deem advisable, including, without
limitation, restrictions under applicable Federal securities laws, under the
requirements of any national securities exchange or system upon which such
Shares are then listed and/or traded, and under any blue sky or state securities
laws applicable to such Shares.

 

13.4         Other Restrictions. The Committee, in its sole discretion, may
impose such other restrictions on any Other Stock-Based Awards as it may deem
advisable including, without limitation, Performance Criteria, Performance Goals
(Company-wide, divisional, and/or individual), stop-transfer order, and/or such
other restrictions under applicable Federal or state securities laws, rules and
regulations thereunder or rules of the national securities exchange or system on
which the Shares are listed.

 

13.5         Removal of Restrictions. Except as otherwise provided in this Plan,
if the Other Stock-Based Awards are subject to a Period of Restriction, the
Committee, in its discretion, may accelerate the time at which any Period of
Restriction shall lapse, and/or remove any restrictions, subject to the terms of
this Plan and any Other Company Plan. After the Shares are released from
restrictions, the Participant shall be entitled to receive Shares.

 

 

 

 

13.6         Voting Rights. Unless and until the Company provides issuance of
Shares in respect of Other Stock-Based Awards, a Participant holding outstanding
Other Stock-Based Awards shall not be entitled to exercise any voting rights
with respect to such Other Stock-Based Awards.

 

13.7         Dividends and Dividend Equivalents. Any Dividends and/or Dividend
Equivalents paid by the Company to a Participants holding Other Stock-Based
Awards granted hereunder shall be governed by Section 18 of this Plan.

 

SECTION 14

BENEFICIARY DESIGNATION

 

As provided in this Section 14, each Participant under the Plan may name a
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of the Participant's death
before he or she receives any or all of such benefit and/or who may exercise any
vested Stock Award under the Plan following the Participant's death. Each such
designation shall revoke all prior designations by the same Participant and must
be in a form and manner acceptable to the Committee. In the absence of any such
designation, benefits remaining unpaid at the Participant's death shall be paid
to the Participant's estate and, subject to the terms of the Plan, any
unexercised vested Stock Award may be exercised by the administrator or executor
of the Participant's estate.

 

SECTION 15

DEFERRALS

 

The Committee, in its sole discretion, may require or permit a Participant to
defer such Participant's receipt of the payment of cash or the delivery of
Shares that would otherwise be due to such Participant by virtue of the exercise
of an Option or SAR, the lapse or waiver of restrictions with respect to
Restricted Stock, or the satisfaction of any requirements or goals with respect
to Performance Stock Unit Awards. Any such deferral elections shall be subject
to such rules and procedures as shall be determined by the Committee from time
to time.

 

SECTION 16

RIGHTS OF PARTICIPANTS

 

Nothing in the Plan shall interfere with or limit in any way the right of the
Company to terminate any Participant's employment or any Non-Employee Director’s
service with the Company, or any Subsidiary thereof, at any time, with or
without cause. For purposes of the Plan, transfer of employment of a Participant
between the Company and any one of its Subsidiaries (or between Subsidiaries)
shall not be deemed a termination of employment.

 

SECTION 17

AMENDMENT, SUSPENSION, OR TERMINATION AND REPRICING

 

17.1         Amendment/Suspension/Termination. The Board or the Committee, in
its sole discretion, may alter, amend or terminate the Plan, or any part
thereof, at any time and for any reason, including, without limitation, by
adopting amendments relating to Incentive Stock Options and certain nonqualified
deferred compensation under Section 409A of the Code and/or to make the Plan or
Awards granted under the Plan compliant with the requirements for Incentive
Stock Options or exempt from or compliant with the requirements for nonqualified
deferred compensation under Section 409A of the Code, subject to the
limitations, if any, of applicable law; provided, however, that without further
stockholder approval, no such alteration or amendment shall (a) materially
increase the benefits accruing to Participants under the Plan, (b) materially
increase the number of securities which may be issued under the Plan, or (c)
materially modify the requirements as to eligibility for participation in the
Plan; provided, further, that stockholder approval is not required if such
approval is not required in order to assure the Plan's continued qualification
under Rule 16b-3 promulgated under the 1934 Act; to submit any amendment to the
Plan for stockholder approval, including, but not limited to, amendments to the
Plan intended to satisfy the requirements of (A) Section 162(m) of the Code
regarding the exclusion of performance-based compensation from the limit on
corporate deductibility of compensation paid to Covered Employees, (B) Section
422 of the Code regarding incentive stock options or (C) Rule 16b-3 promulgated
under the Exchange Act to approve forms of Award Agreements for use under the
Plan and to amend the terms of any one or more Awards, including, but not
limited to, amendments to provide terms more favorable to the Participant than
previously provided in the Award Agreement, subject to any specified limits in
the Plan that are not subject to Committee or Board discretion; provided,
however, that a Participant’s rights under any Award will not be impaired by any
such amendment unless (A) the Company requests the consent of the affected
Participant, and (B) such Participant consents in writing. Notwithstanding the
foregoing, (1) a Participant’s rights will not be deemed to have been impaired
by any such amendment if the Committee or the Board, in its sole discretion,
determines that the amendment, taken as a whole, does not materially impair the
Participant’s rights, and (2) subject to the limitations of applicable law, if
any, the Board may amend the terms of any one or more Awards without the
affected Participant’s consent (A) to maintain the qualified status of the Award
as an Incentive Stock Option under Section 422 of the Code; (B) to change the
terms of an Incentive Stock Option, if such change results in impairment of the
Award solely because it impairs the qualified status of the Award as an
Incentive Stock Option under Section 422 of the Code; (C) to clarify the manner
of exemption from, or to bring the Award into compliance with, Section 409A of
the Code; or (D) to comply with other applicable laws or listing requirements;
and generally, to exercise such powers and to perform such acts as the Committee
or the Board deems necessary or expedient to promote the best interests of the
Company and that are not in conflict with the provisions of the Plan or Awards.

 

 

 

 

17.2         No Re-pricing. Notwithstanding anything in the Plan to the
contrary, neither the Board nor the Committee shall amend the Plan, or any part
thereof, to permit a transaction that would have the effect of repricing an
Option or Stock Appreciation Right without obtaining shareholder approval of
such amendment. For this purpose “repricing” means (i) any transaction that
would have the effect of repricing an Option or Stock Appreciation Right under
applicable financial accounting standards, or (ii) with respect to an Option
with an exercise price equal to or greater than the Fair Market Value of the
underlying stock, either the Company’s cancellation of such Option in exchange
for another Award or the Company’s purchase of such Option for cash. Neither the
amendment, suspension, nor termination of the Plan shall, without the consent of
the Participant, alter or impair any material rights or obligations under any
Award theretofore granted. No Award may be granted during any period of
suspension, or after termination, of the Plan.

 

SECTION 18

DIVIDENDS AND DIVIDEND EQUIVALENTS

 

If the Company pays a Dividend, any Dividend (or, at the Committee’s sole
discretion, a Dividend Equivalent) shall accrue to any Restricted Stock Award,
Restricted Stock Unit Award or Performance Stock Unit Award for which the Period
of Restriction has not lapsed or been satisfied. Such Dividend or Dividend
Equivalent shall not be paid unless or until Shares are transferred to a
Participant in settlement of a Stock Award. No interest will accrue or otherwise
be payable with respect to any Dividends.: Dividend Equivalents will be subject
to the same vesting terms and conditions as the underlying Restricted Stock Unit
Awards or Performance Stock Unit Awards to which they relate. Nothing in this
Section 18 shall limit or restrict the Committee’s or the Board’s ability to
make any adjustment pursuant to Section 4.3 or Section 22 of the Plan. If any
distributions on Common Stock are paid in Shares or other securities, the Shares
or other securities shall be subject to the same restrictions, including
restrictions on transferability and forfeitability, as the underlying Stock
Awards with respect to which such distributions were paid.

SECTION 19

WITHHOLDING

 

19.1         Tax Withholding. Prior to the delivery of any Shares or cash
pursuant to the Plan, the Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes (including the
Participant's FICA obligation) required by law to be withheld with respect to
any Awards.

 

19.2         Shares Withholding. The Committee may, in its absolute discretion,
permit a Participant to satisfy such tax withholding obligation, in whole or in
part, by electing to have the Company withhold Shares having a value equal to
the amount required to be withheld or by delivering to the Company already-owned
shares to satisfy the withholding requirement. The amount of the withholding
requirement shall be deemed to include any amount which the Committee agrees may
be withheld at the time the election is made, not to exceed the amount
determined by using the maximum Federal, state or local marginal income tax
rates applicable to the Participant with respect to the Award on the date that
the amount of tax to be withheld is to be determined (the "Tax Date"). The value
of the Shares to be withheld or delivered will be based on their Fair Market
Value on the Tax Date. Such elections will be subject to the following
restrictions: (1) the election must be made on or before the Tax Date; (2) the
election will be irrevocable; and (3) the election will be subject to the
disapproval of the Committee.

 

 

 

 

19.3         Shares Withholding Election for Insiders. Notwithstanding anything
to the contrary contained in Section 19.2 above or other Sections of this Plan,
an Insider rather than the Committee or the Company, shall have the sole right
to determine and direct the Company to withhold Shares to satisfy any applicable
taxes and fees attributable to the settlement of any Stock Award in Shares,
provided that: (1) the Insider makes such election prior to Tax Date;(2) the
Insider makes the election during an open trading window set by the Company; and
(3) the election will be irrevocable once made, unless any modification of such
election is made during an open trading window.

 

19.4         No Tax Gross-Ups. In no event will the Company pay, reimburse or
provide any “gross-up” payment to, the Participant for taxes on the income
recognized as a result of the grant, vesting, exercise or sale of any Award.

 

SECTION 20

INDEMNIFICATION

 

Each person who is or shall have been a member of the Committee, or of the
Board, or who had been delegated a duty by them under the Plan including,
without limitation, the Management Committee, shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, notion, suit, or proceeding to which he or she may
be a party, or in which he or she may be involved by reason of any action taken
or failure to act, which such person took or failed to take, in good faith, in
carrying out his or her duties under the Plan or any Award Agreement, and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company's approval, or paid by him or her in satisfaction of any
judgment in any such action, suit, or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf. The foregoing right of indemnification shall not be exclusive of
any other rights of indemnification to which such persons may be entitled under
the Company's Articles of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

SECTION 21

SUCCESSORS

 

All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

SECTION 22

CHANGE IN CONTROL RESTRICTIONS

 

Notwithstanding anything to the contrary contained in this Plan, and subject to
the terms of any Other Company Plan, in no event may the Committee accelerate
the vesting and exercisability of any Award in the event of a Change in Control
unless such vesting and exercisability is conditioned on the consummation of
such Change in Control and either (i) the Participant’s employment with the
Company is terminated (except a termination for Cause) in connection with a
Change in Control, or (ii) the Committee or the Board determines that (A) such
outstanding Awards will not be continued, assumed, converted and/or substituted,
or (B) it is in the best interests of the Company to vest such outstanding
Awards.

 

SECTION 23

ELECTRONIC DELIVERY

 

Any reference herein to a “written” agreement or document will include any
agreement or document delivered electronically, filed publicly at www.sec.gov
(or any successor website thereto) or posted on the Company’s intranet (or other
shared electronic medium controlled by the Company to which the Participant has
access).

 

 

 

 

SECTION 24

DEFERRALS AND COMPLIANCE WITH SECTION 409A OF THE CODE

 

24.1         To the extent permitted by applicable law, the Committee or the
Board, in its sole discretion, may determine that the delivery of Common Stock
or the payment of cash, upon the exercise, vesting or settlement of all or a
portion of any Award may be deferred and may establish programs and procedures
for deferral elections to be made by Participants. Deferrals by Participants
will be made in accordance with Section 409A of the Code. Consistent with
Section 409A of the Code, the Committee Board may provide for distributions
while a Participant is still an Employee or otherwise providing services to the
Company. The Board is authorized to make deferrals of Awards and determine when,
and in what annual percentages, Participants may receive payments, including
lump sum payments, following the Participant’s termination of Continuous
Service, and implement such other terms and conditions consistent with the
provisions of the Plan and in accordance with applicable law. The Committee or
the Board may also provide that deferred settlements include the payment or
crediting of interest or other earnings on the deferral amounts, or the payment
or crediting of Dividend Equivalents where the deferred amounts are denominated
in Shares.

 

24.2         To the extent that the Committee or the Board determines that any
Award granted hereunder is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
necessary to avoid the consequences specified in Section 409A(a)(1) of the Code.
To the extent applicable, the Plan and Award Agreements shall be interpreted in
accordance with Section 409A of the Code. Notwithstanding anything to the
contrary in this Plan (and unless the Award Agreement specifically provides
otherwise), if the shares of Common Stock are publicly traded and a Participant
holding an Award that constitutes “deferred compensation” under Section 409A of
the Code is a “specified employee” for purposes of Section 409A of the Code, no
distribution or payment of any amount shall be made upon a “separation from
service” before a date that is six (6) months following the date of such
Participant’s “separation from service” (as defined in Section 409A of the Code
without regard to alternative definitions thereunder) or, if earlier, the date
of the Participant’s death.

 

SECTION 25

CLAWBACK/RECOVERY

 

Any Performance Stock Unit Awards and Performance Cash Awards granted under the
Plan will be subject to recoupment in accordance with any clawback policy that
the Company has in effect when the Performance Criteria and/or Performance Goals
are satisfied, or is required to adopt or modify, pursuant to the listing
standards of any national securities exchange or association on which the
Company’s securities are listed or as is otherwise required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act or other applicable law
(“Clawback Policy”). In addition, the Committee or the Board may impose such
clawback, recovery or recoupment provisions in an Award Agreement as the
Committee or the Board determines necessary or appropriate, including but not
limited to a reacquisition right in respect of previously acquired Shares or
other cash or property as set forth in the Award Agreement, subject to the
Clawback Policy. No recovery of compensation under such a Clawback Policy will
be an event giving rise to a right to resign for “good reason” or “constructive
termination” (or similar term) under any applicable Other Company Plan or
otherwise with the Company.

 

SECTION 26

LEGAL CONSTRUCTION

 

26.1         Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

26.2         Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

26.3          Requirements of Law. The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges or systems as may be required.

 

26.4          Securities Law Compliance. With respect to Insiders, transactions
under this Plan are intended to comply with all applicable conditions of Rule
16b-3 promulgated under the Exchange Act or its successors under the Exchange
Act. To the extent any provision of the Plan, Award Agreement or action by the
Committee fails to so comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Committee.

 

 

 

 

26.5         Governing Law. The Plan and all Award Agreements hereunder, shall
be construed in accordance with and governed by the laws of the State of
California (without giving effect to principles of conflicts of laws thereof)
and applicable Federal law.

 

26.6        Captions. Captions are provided herein for convenience only, and are
not to serve as a basis for interpretation or construction of the Plan.

 

 

 